 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmpire Mutual Insurance CompanyandLocal 707,International Brotherhood of Teamsters,Petitioner.Cases 29-RC-1741 and 29-RC-1742January 31, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Jerome Katz of theNational Labor Relations Board. Following the closeof the hearing the Regional Director for Region 29transferred this case to the Board for decision. There-after, the Employer and Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The scope of the unit:The Employer is an insur-ance company with its home office in New York Cityand with branch offices at various locations in the Stateof New York, where it does most of its business, andsuch out-of-state locations as Miami, Florida, Spring-field,Massachusetts, and Providence, Rhode Island. Inthe Metropolitan New York City area it has five branchoffices, one of which, located at Rockville Center, isconcerned mainly with handling claims arising in Nas-sau and Suffolk Counties. The Petitioner seeks a singleunit of all employees at the Rockville Center office oralternatively two units at that location, one limited toclerical employees, the other including all other em-ployees. The Employer contends primarily that anyunit limited to the Rockville Center office is inappropri-ate in view of the integration of its operations and thelack of autonomy or authority on the branch level. Itsuggests that the smallest appropriate unit would beone limited to all its New York State operations or195 NLRB No. 48perhaps to those in the metropolitan area of New YorkCity.'The Rockville Center branch is some 30 miles fromtheEmployer's home office and the nearest otherbranch office, and it occupies the second floor of a smalloffice building. There is a branch manager and some 90employees, including supervisors. Approximately 55 ofthe office complement are engaged primarily in claimsrelated work and are classified mainly as examiners,adjusters, legal prepmen, and clericals; the remainderare concerned essentially with underwriting relatedwork and are classified as underwriters and clericals.There is little or no interchange between RockvilleCenter employees and those at the home office andother branches. Consequently, the Rockville Centerbranch would by itself appear to be a separate geo-graphic and administrative entity and, thus, presump-tively appropriate for purposes of collective bargain-ing.'However, the Employer contends that thispresumption is overcome by the evidence showing ahigh degree of integration of its operations and lack ofauthority and autonomy at the branch level.To be sure, evidence demonstrates that the RockvilleCenter branch is not an independent enterprise butrather a segment of the Employer's business operatingwithin guidelines integrating it into the Employer's op-erations in order to achieve the Employer's corporatepurposes in what is considered an effective and efficientmanner. Thus, for example, claims and underwritingrisks must meet certain established company standardsto be accepted on the branch level and require homeoffice approval if a variance is involved. Clerical meth-ods, forms, and reporting are basically prescribed byand integrated with home office procedures and thereare the necessary checks and branch office surveys byhome office personnel to see that prescribed standardsand methods are being met. On occasion changes havebeen required at Rockville Center by the home officeeither to assure branch compliance with establishedstandards and procedures or to improve branch officeoperations.With respect to the working conditions ofthe employees in the requested unit, the record showsthat benefits, such as length of vacation, holidays, hos-pitalization, and starting wages or salaries are estab-lished by the home office on a companywide basis, thatpay increases require ultimate home office approval,'There are references in the record by the Employer'switnesses to ametropolitan division and the record does show that one officer at the homeoffice oversees to some extent the operations of the five branches in the NewYork Cityarea There is,however,no evidence of any division headquartersor division staff,or of any decisions or policies made at a division level orlimited in operation to a metropolitan division Accordingly,we find on therecord here that the metropolitan division is not a separate geographic andadministrative division of the Employer's operations'See, e g,EquitableLife AssuranceSociety,192 NLRB No 80,Fire-man's Fund InsuranceCo,173 NLRB982, 984 EMPIRE MUTUAL INSURANCE CO.285and that the hiring of employees also requires suchapproval.However, as the Board has held, a substantial degreeof administrativecentralizationdoes not alone rebutthe presumption of appropriateness of a single branchoffice where there existsignificantfactors in support ofthe smallerunit.'We find that such factors are presenthere.Reference has already been made to the geo-graphic separation of Rockville Center from the Em-ployer's other operations and the lack of any significantemployee interchange. Additionally, the record showsthat the day-to-day operations of the Rockville Centerbranch both with respect to carrying out the Em-ployer's business purposes and with respect to dealingwith personnel are handled primarily at the branchlevel.Thus, with respect toclaims, the branchmanagermakes certain that they are properly channeled, thathome officeguidelinesare followed, that problems withinsuredsand claimantsare avoided, that proper settle-ments are reached, and that the requisite legal papersare promptly sent to the home office. As for the claimsadjusters themselves, they work out of the branchoffice,are assignedtheir cases by the branch office,report in to the branch office, and use branch officeclerical help. Also, their work is reviewed at the branchoffice to see that it is properly done, and they directtheir requests for pay raises to the branch manager. Asfor claims clericals, they are subject to the immediatesupervision of a branch office clerical supervisor and tothat of the branch manager.Employees seeking branch employment are for themost part first interviewed at the branch level. If foundunsatisfactory the matter ends there; if, however, theindividual is found satisfactory the branch forwards tothe home office its recommendation that the individualbe hired. Such recommendations have been approvedin all casesinvolving clericals and in most cases involv-ing other employee classifications. As for merit payraises,an employee first requests branch supervision forthe raise. The matter is then considered and a recom-mendation sent to the home office. In practically allcases where recommended by the branchmanager araise has been given, and in only a small minority ofcases in the past year has the precise amount of theincrease varied from that proposed. With respect tovacations, the home office specifies the period duringwhich vacations may be taken, but the actual schedul-ing of time off for each employee is worked out at thebranch level.It is unnecessary to elaborate further the extensivedetails concerning the Employer's operations set forthin the record, for they neither add to nor detract fromthe preceding account, which amply shows that theRockville Center branch isa separategeographic and'EquitableLife Assurance Society, supraadministrative division of the Employer's operations.We find, thus, that all employees" at that branch consti-tute a single separate appropriate unit.'The composition of the unit:Contrary to the Peti-tioner the Employer would exclude claims examinersfrom the unit on the ground that they are supervisorsand would exclude the branch manager's secretary asa confidential employee.The examiners:The Rockville CenterBranch em-ploys some seven or eight examiners who are responsi-ble for the proper processing of claims. About five han-dle third party claims and each of these has threeadjusters assigned to him; the others handle first partyclaims but do not have a group of adjusters workingunder them. On receiving a group of claims for process-ing, an examiner makes up a file on each and then if heis a third party examiner assigns the claim to an ad-juster for investigation.6 Such assignments are madeessentially on a random basis with the exception, how-ever, that the difficult cases are given to the more ex-perienced adjusters. Certain instructions for the adjust-ersgo with the assignment of a claim, but theinstructions concern primarily routine matters. For ex-ample, an adjuster may be told to obtain signed state-ments from witnesses, to check to see if police were onthe scene of an accident, and to take pictures or makerelevant measurements. There is no evidence that ex-aminer's, apart from such general instructions, tell anexaminer how to investigate a case. They may, how-ever, direct an adjuster to reinvestigate if they deter-mine his work was not properly done the first time.Thus, though the third partyclaims examiners havesome regularresponsibility with respectto assigningwork to adjusters and seeing that a claim is properlyhandled, as set forth above, such responsibility involvesThe Employer contends that clericals should be in a unit separate fromother employees the Petitioner seeks to represent However, the clericalswork in the same office area as, and come in frequent contact with, otheremployees, and we see no reason,and the employer has advanced no persua-sive reason,why they must be placed in a separate unit Furthermore, theBoard has held single units of all branch office employees to be appropriateSee, e g.,UticaMutual InsuranceCompany, 165 NLRB 964The record indicates that underwriting supervision at Rockville Center,both with respect to its underwriting activities and with respect to recom-mendations affecting personnel such as those concerning the hiring of, andgranting of raises to, underwriting clericals, deal directly with the homeoffice and not through the branch manager There is further some equivocaltestimony concerning the branch manager's responsibility for the underwrit-ing operations However,as autonomy at the local level depends for unitpurposes upon the authority and responsibility at the local office and notupon the number of persons to whom such authority and responsibility havebeen entrusted(UticaMutual Insurance Company, supra,at 965),we findthat whatever autonomy underwriting supervision has vis-a-vis the branchmanager, that autonomy does not detract from the autonomy of the branchor from the appropriateness of a single unit of all branch employees'See, e g ,Continental Insurance Company,169NLRB600, 601,UticaMutual Insurance Company, supra,Western and SouthernLifeInsuranceCompany,163 NLRB138, 141-143'Investigations of first party claims are handled by outside firms, thoughon occasion a first party examiner may direct an adjuster to get a statementor check out some matter for him on a first party claim 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDessentially routine matters. Furthermore, there is noevidence that examiners can hire or discharge adjustersor other employees or effectively recommend such ac-tion. Finally the fact that an examiner may criticize anadjuster's work or may be consulted concerning meritpay raises for adjusters does not demonstrate super-visory authority where as here no personnel action re-sults from the examiner's criticism or recommenda-tions independently of the branch manager's owninvestigation and consideration of an issue. The thirdparty examiners fill a role more akin to that of leadmenin industrial concerns, whom we customarily find donot possess sufficient indicia of supervisory authority asto require their exclusion for bargaining units. We shalltherefore direct that they be included in the unit.The plant manager's secretary:Scaduto, classified asa typist, acts as the personal secretary to the branchmanager, though she may also do other clerical work.However, as there is no evidence, and in fact no conten-tion, that the branch manager formulates, determines,and effectuatesmanagementpolicy in the field of laborrelations, there is no basis, whatever may be Scaduto'sresponsibilities, with respect to the branch manager, forfinding her to be a confidential employee.' Thereforeshe is included in the unit.''The B.F Goodrich Company,115 NLRB 724'Chairman Miller would exclude the manager's secretary In his view theIn view of the foregoing, we find that all employeesof the Employer employed at its Rockville Center, NewYork, branch office, excluding attorneys, guards, andsupervisors as defined by the Act, constitute an appro-priate unit for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.[Direction of Election' omitted from publication.]factthat themanageris the Employer's principal representative and agentat the branch officenecessarily involves him in the day-to-dayformulation,determination,and effectuation of labor relationspolicyat theoffice, bothin creating solutions to difficulties thatmay suddenlyarise and in applyingto the particular operations and problemsof his branch labor policy estab-lished inbroad outline at the home office See Chairman Miller's dissentingopinion inHolly Sugar Corp.,193 NLRB No 150'In order to assure that all eligible voters may have theopportunity tobe Informed of theissues in the exercise of their statutory right to vote, allparties to the electionshould haveaccess to a list ofvotersand their ad-dresseswhich may be usedto communicate with them.Excelsior UnderwearInc, 156 NLRB 1236,N.LR.B v Wyman-Gordon Co.,394 U.S. 759.Accordingly, it ishereby directedthat an election eligibility list, containingthe names and addresses of all the eligiblevoters,must be filed by theEmployer withthe RegionalDirectorfor Region29 within 7 days of thedate of thisDecision and Direction of Election The Regional Director shallmake the list available to all partiesto the electionNoextension of timeto filethis list shall be granted by the RegionalDirectorexcept in extraordi-nary circumstances.Failureto comply withthis requirement shall begrounds forsetting aside the electionwhenever proper objectionsare filed